 



Exhibit 10.5
Amendment No. 2
To the Sensient Technologies Corporation
Amended and Restated Change Of Control
Employment and Severance Agreements
          WHEREAS, Sensient Technologies Corporation (the “Company”) has entered
into an Amended and Restated Change Of Control Employment and Severance
Agreements (collectively the “Agreements”) with certain executives of the
Company (the “Executives”); and
          WHEREAS, “annual bonus” is defined under the Agreements as a bonus in
cash at least equal to the highest bonus award, if any, paid to the Executives
under the Company’s Management Incentive Plan for Division Presidents or the
Company’s Incentive Compensation Plan for Elected Corporate Officers on any one
of the last five annual bonus payment dates immediately preceding the Company’s
change of control; and
          WHEREAS, the Company desires to revise the Agreements to define
“annual bonus,” effective as of December 1, 2005, as the greater of the highest
bonus award paid to the Executives under the Company’s Management Incentive Plan
for Division Presidents or the Company’s Incentive Compensation Plan for Elected
Corporate Officers on any one of the last five annual bonus payment dates
immediately preceding the Company’s change of control, or on any one annual
bonus payment date coinciding with or following the date on which the Executives
attain age 50 and preceding the Company’s change of control;
          NOW THEREFORE, the first sentence of Section 4(b)(ii) is amended in
its entirety, effective as of December 1, 2005, to read as follows:
In addition to Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) in cash at least equal to the greater of the highest bonus, if any, paid
to the Executive under the Company’s Management Incentive Plan for Division
Presidents or the Company’s Incentive Compensation Plan for Elected Corporate
Officers, or any comparable bonus under any predecessor or successor plan, on:
any one of the last five annual bonus payment dates immediately preceding the
Effective Date; or any one annual bonus payment date coinciding with or
following the date on which the Executive attains age 50 and preceding the





--------------------------------------------------------------------------------



 



Effective Date (the “Recent Annual Bonus”).
          IN WITNESS WHEREOF, this Amendment is duly executed this
                     day of                                          2005.

              SENSIENT TECHNOLOGIES CORPORATION
 
       
ATTEST:
  By:    
 
       
 
       
 
                  Executive

- 2 -